Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 1, 2022

                                      No. 04-22-00372-CR

                                     Miguel Angel MEZA,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2021CRC000830-D1
                          Honorable Jose A. Lopez, Judge Presiding


                                         ORDER
        Cynthia Lenz’s reporter’s record was due on extended due date September 14, 2022. See
TEX. R. APP. P. 35.2(a), 35.3(c). On September 26, 2022, this court notified court reporter
Cynthia Lenz that the reporter’s record was late, and that if she did not file an additional notice
of late record, the reporter’s record would be due not later than October 26, 2022. See id. R.
37.3(a)(2). To date, this court has not received a notification of late record, and the reporter’s
record has not been filed.
      We order court reporter Cynthia Lenz to file the reporter’s record in this court not later
than FIFTEEN DAYS from the date of this order. See id. R. 35.3(c).
        If the reporter’s record is not filed as ordered, a show cause order may issue directing
Cynthia Lenz to appear on a day certain and show cause why she should not be held in contempt
for failing to file the record. See TEX. R. APP. P. 35.3(c); see also TEX. GOV’T CODE ANN.
§ 21.002 (authorizing contemnor punishment up to “a fine of not more than $500 or confinement
in the county jail for not more than six months, or both such a fine and confinement in jail”);
Johnson v. State, 151 S.W.3d 193, 195–96 (Tex. Crim. App. 2004) (noting the court’s previous
action holding a court reporter in contempt for “repeatedly fail[ing] to prepare and file the
record” and “order[ing] him incarcerated . . . until the record was finished”).
       We direct the clerk of this court to cause a copy of this order to be served on Cynthia
Lenz by certified mail, return receipt requested, with delivery restricted to addressee only, or
give other personal notice of this order with proof of delivery.




                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of November, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court